          Case 4:20-cv-01382-BRW Document 16 Filed 08/25/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


MARY ELLEN KEITH                                                        PLAINTIFF


VS.                       No. 4:20-cv-01382 BRW/PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                    DEFENDANT



              PROPOSED FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

      The following recommended disposition has been sent to United States District

Court Judge Billy Roy Wilson. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court Clerk within fourteen (14) days of this Recommendation. By not objecting, you

may waive the right to appeal questions of fact.




      1
       Kilolo Kijakazi became Acting Commissioner of Social Security on July 9,
2021, and is the proper defendant. Fed. R. Civ. P. 25(d).
                                          1
        Case 4:20-cv-01382-BRW Document 16 Filed 08/25/21 Page 2 of 2




                                 DISPOSITION


      Defendant Kilolo Kijakazi (“Kijakazi”), in her unopposed motion for voluntary

remand (docket entry no. 15) requests this case be reversed and remanded for further

administrative proceedings.    For good cause, the Court recommends that the

unopposed motion to reverse and remand be granted. This is a "sentence four"

remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501

U.S. 89 (1991).

      IT IS SO ORDERED this 25th day of August, 2021.




                                      UNITED STATES MAGISTRATE JUDGE




                                         2
